Pfeifer, J.,
concurring. This court should adopt a less rigid standard regarding the application of laches in election cases where the relator is seeking to have an issue removed from the ballot. Timeliness is a practical concern where a relator is seeking to have something added to the ballot - the mechanics of preparing a ballot require it. On the other hand, the decision to remove an issue from the election can be made up until the time that the ballots are counted. This court has the power to impound ballots, if necessary. Thus, this court, especially in cases where the challenges made to a ballot issue are constitutional, should be less mechanical in its application of laches.
I also disagree with Justice Douglas’s opinion that the Secretary'of State holds the final say in these matters. Where constitutionality is at issue and is properly raised, it is our job, not the Secretary of State’s, to decide the issue. This is one of those cases.
Here, the petitioners argue that R.C. 3769.27 is unconstitutional. While R.C. 3769.27 requires a reader to hack away at a nearly impenetrable thicket of legislative obfuscation to reach its meaning, the statute is, at its heart, constitutional. In granting municipalities the ability to allow off-track betting facilities within their borders, the General Assembly recognized that the decision of a particular municipality could have real, far-reaching effects on citizens of the entire county. The General Assembly therefore tempered the ability of one particular portion of a community to host a betting parlor when that activity is not welcomed by the community at large. In doing so, the General Assembly acted prudently and constitutionally.